MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Sep 24 2019, 10:01 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rory Gallagher                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rachel Bull,                                             September 24, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-759
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Linda E. Brown,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Steven Rubick,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G10-1802-CM-3858



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-759 | September 24, 2019                 Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Rachel Bull (Bull), appeals her conviction for battery

      resulting in bodily injury, a Class A misdemeanor, Ind. Code § 35-42-2-1(c)(1); -

      (d)(1).


[2]   We affirm.


                                                    ISSUE
[3]   Bull raises one issue on appeal, which we restate as: Whether the State

      provided sufficient evidence to support Bull’s conviction for battery beyond a

      reasonable doubt.


                      FACTS AND PROCEDURAL HISTORY
[4]   For about two years prior to this incident, Bull was an employee at DJ’s

      Lounge (DJ’s), a bar in Marion County, Indiana. At the time of Bull’s

      employment, DJ’s was managed by Jeanann Gunter (Gunter). On December

      29, 2017, three days before the incident, Gunter fired Bull because she “found

      that Bull had been giving a large quantity of liquor and beer to friends of hers

      who frequented the bar.” (Appellant’s App. Vol. II, p. 13). She also prohibited

      Bull from the lounge after her termination. On the night of December 31, 2017,

      Bull, who appeared to be intoxicated, walked into DJ’s during a New Year’s

      Eve party. Gunter asked Bull to leave, but she refused and instead “became

      very loud and began to curse at Gunter.” (Appellant’s App. Vol. II, p. 14). She

      was angry at Gunter “because [Gunter] didn’t pay her the money she owed

      her.” (Transcript Vol. II, p. 13). While yelling at Gunter, Bull proceeded to
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-759 | September 24, 2019   Page 2 of 6
      pick up beer bottles and throw them behind the bar where Gunter was standing

      at the time. Gunter was hit in the arm, “causing pain and redness.” (Tr. Vol. II,

      p. 6). A few patrons at the lounge intervened in Bull’s attack, after which she

      collected her coat and purse and left the lounge.


[5]   On February 1, 2018, the State filed an Information, charging Bull with battery

      resulting in bodily injury, a Class A misdemeanor. On March 8, 2019, a bench

      trial was conducted. At the close of the evidence, Bull was found guilty as

      charged. The trial court sentenced Bull to 365 days executed, with 361 days

      suspended. She received credit for two days served and two days of good-time

      credit. She was placed on supervised probation for 180 days.


[6]   Bull now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[7]   Bull contends that the State failed to present sufficient evidence beyond a

      reasonable doubt to sustain her conviction for battery resulting in bodily injury.

      Specifically, she contends that the State failed to prove that she knowingly

      struck Gunter with a beer bottle, which is an element needed to prove battery

      resulting in bodily injury.


[8]   Our standard of review with regard to sufficiency claims is well settled. In

      reviewing a sufficiency of the evidence claim, this court does not reweigh the

      evidence or judge the credibility of the witnesses. Agilera v. State, 862 N.E.2d
298, 306 (Ind. Ct. App. 2007) trans. denied. We will consider only the evidence

      most favorable to the judgment and the reasonable inferences drawn therefrom
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-759 | September 24, 2019   Page 3 of 6
       and will affirm if the evidence and those inferences constitute substantial

       evidence of probative value to support the judgment. Id. A conviction may be

       based upon circumstantial evidence alone. Id. Reversal is appropriate only

       when reasonable persons would not be able to form inferences as to each

       material element of the offense. Abney v. State, 822 N.E.2d 260, 264 (Ind. Ct.

       App. 2005).


[9]    In order to prove a person committed battery as a Class A misdemeanor under

       Indiana law, the State must show that the person “knowingly or intentionally

       touched another person in a rude, insolent, or angry manner” and that this

       touching “resulted in bodily injury to another person.” I.C. § 35-42-2-1. A

       person engages in conduct “knowingly” if, when engaging in conduct, he “is

       aware of a high probability that he is doing so.” I.C. § 35-41-2-2. This court

       has set out the factors used for determining one’s mental state in regard to

       criminal intent in Hedrick v. State, 124 N.E.3d 1273 (Ind. Ct. App. 2019):


               Because intent is a mental state, the fact-finder often must resort
               to the reasonable inferences based upon an examination of the
               surrounding circumstances to determine whether—from the
               person's conduct and the natural consequences therefrom—there
               is a showing or inference of the requisite criminal intent. In
               making, this determination, the fact-finder looks to the person’s
               conduct and the natural consequences therefrom.


       Id. at 1281.


[10]   The State relies on a previous case from this court that gives insight on

       determining intentional conduct. In McGuire v. State, 625 N.E.2d 1281, 1281

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-759 | September 24, 2019   Page 4 of 6
       (Ind. Ct. App. 1993), McGuire and his friend were given a ride home by

       Lambert upon the agreement that McGuire would give Lambert money for gas.

       When they arrived at McGuire’s destination, McGuire and his friend exited

       Lambert’s vehicle without a mention of the promised gas money. Id. When

       Lambert asked McGuire if he intended to give her the gas money, McGuire

       started to shout at Lambert and call her names. Id. He then threw a beer bottle

       at Lambert’s car, causing damage to the passenger side of the vehicle. Id.

       McGuire was charged with battery, a class A misdemeanor, and criminal

       mischief, a class A misdemeanor. He was found not guilty of battery, but was

       found guilty of criminal mischief, a class B misdemeanor, a lesser included

       offense of the criminal mischief charge. Id. at 1281-1282. McGuire appealed

       his conviction with one issue being that the State did not provide sufficient

       evidence to sustain his conviction, stating that “the state failed to prove that he

       threw the beer bottle with intent to damage the car.” Id. This court held that

       the evidence was sufficient to support his conviction. The court stated, “In the

       context of events, it is reasonable to infer reckless, knowing, or intentional

       conduct. The beer bottle was thrown during an argument.” Id.


[11]   In the present case, the State provided testimonial evidence of Bull’s conduct

       that night to prove that Bull had the “knowing” mens rea required in

       committing a battery. Bull came into the bar that night after being trespassed

       from the property; she was already “drunk and disoriented” when she got there;

       a verbal altercation ensued between her and Gunter after which she was asked

       to leave the bar; Bull admitted to being angry with Gunter the night of the


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-759 | September 24, 2019   Page 5 of 6
       incident when she came to the bar because Gunter wouldn’t pay her the money

       that she allegedly owed Bull; and, although there is some disagreement on how

       many beer bottles Bull threw that night, Bull admitted to picking up and

       throwing at least one bottle. (Tr. Vol. II, pp. 4, 13). Gunter testified that Bull

       threw three or four bottles “at” her. (Tr. Vol. II, pp. 4, 6). Upon considering

       the events in the present case, it is reasonable to infer that Bull knowingly hit

       Gunter with a beer bottle and caused bodily injury.


[12]   Given the totality of the evidence, we find that there is sufficient evidence to

       prove beyond a reasonable doubt that Bull committed battery.


                                             CONCLUSION
[13]   Based on the foregoing, we hold that the State did provide sufficient evidence to

       support Bull’s conviction for battery.


[14]   Affirmed.


[15]   Vaidik, C. J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-759 | September 24, 2019   Page 6 of 6